COURT OF APPEALS
                                SECOND DISTRICT OF TEXAS
                                     FORT WORTH

                                     NO. 02-13-00278-CV


Hest Technologies, Inc., Trip Wire       §    From the 67th District Court
Entertainment, LLC, and Chris
Canard
                                         §    of Tarrant County (67-264836-13)

v.
                                         §    April 3, 2014


PC Connection Sales Corp.                §    Opinion by Justice Gabriel

                                         JUDGMENT

      This court has considered the record on appeal in this case and holds that the appeal

should be dismissed. It is ordered that the appeal is dismissed for want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS

                                            /s/ Lee Gabriel
                                     By _________________________________
                                        Justice Lee Gabriel